The indictment charged assault to murder and on the trial the defendant was convicted of assault with a weapon.
The conviction of the misdemeanor eliminated all of the rulings relating solely to the felony charge, and hence we do not pass upon any of them.
As to the judgment based upon the charge of assault with a weapon, we have examined the record before us. There is no error of a reversible nature. The trial was fair and ably presented. The question was for the jury and the judgment is affirmed.
Affirmed.